Exhibit 10.21

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of September 23, 2016 (this “Amendment”), to the THIRD
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 30, 2015 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among PETROLEUM HEAT AND POWER CO., INC., a Minnesota
corporation (the “Borrower”), the other Loan Parties (as defined therein) party
thereto, the lenders from time to time parties thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”), and the
other parties named therein.

RECITALS

WHEREAS, the Borrower, the Lenders, the Administrative Agent, and the other
parties named therein are party to the Credit Agreement;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
including, among other things, the addition of certain provisions facilitating
the establishment of a captive insurance subsidiary by a Subsidiary of Parent;
and

WHEREAS, the Required Lenders have agreed to such amendments on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to them in the Credit Agreement.

2. Amendment. Subject to the satisfaction of the conditions precedent set forth
in Section 3 below, on the Effective Date (as defined below), it is agreed that
the Credit Agreement shall be amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in alphabetical order:

(i) “CaptiveCo” means the collective reference to (i) Woodbury Insurance Co.,
Inc., a Connecticut corporation, and (ii) each other Subsidiary of Parent or the
Borrower which is a captive insurance company.

(ii) “CaptiveCo Loans” has the meaning specified in Section 6.34.

(iii) “Demand Note” means each promissory note issued by Parent, the Borrower or
any of their respective Subsidiaries (other than CaptiveCo) in favor of
CaptiveCo evidencing the cumulative amount of all CaptiveCo Loans to be made
from time to time under Section 6.34, pursuant to which CaptiveCo may request,
upon demand, repayment of all amounts outstanding under such CaptiveCo Loans
from time to time.



--------------------------------------------------------------------------------

(b) Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of “Guarantor” as follows:

“Guarantor” means the Parent, the Borrower, PHI and each of the Parent’s other
direct or indirect Domestic Subsidiaries (excluding CaptiveCo), including any
Person who becomes a Loan Party pursuant to a Joinder Agreement and their
successors and assigns.”

(c) Section 5.9 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Capitalization and Subsidiaries. Schedule 5.9 sets forth (a) a correct and
complete list of the name of each and all of the Parent’s Subsidiaries
(excluding CaptiveCo), (b) the location of the chief executive office of each
Loan Party and each of its Subsidiaries (excluding CaptiveCo) and each other
location where any of them have maintained their chief executive office in the
past five years, (c) a true and complete listing of each class of each Loan
Party’s authorized Capital Stock, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 5.9, and (d) the type of entity
of each Loan Party. With respect to each Loan Party, Schedule 5.9 also sets
forth the employer or taxpayer identification number of each Loan Party and the
organizational identification number issued by each Loan Party’s jurisdiction of
organization or a statement that no such number has been issued. All of the
issued and outstanding Capital Stock owned by any Loan Party has been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non-assessable.”

(d) Section 6.7 of the Credit Agreement is hereby amended by adding “CaptiveCo
or” after the reference to “maintain, with” contained therein.

(e) Section 6.15(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(a) Subject to applicable law, each Loan Party shall, unless the Required
Lenders otherwise consent, (i) cause each Subsidiary of the Parent (excluding
any Foreign Subsidiary and CaptiveCo) to become or remain a Loan Party and a
Guarantor and (ii) cause each Subsidiary of the Parent (excluding any Foreign
Subsidiary and CaptiveCo) formed or acquired after the Effective Date in
accordance with the terms of this Agreement to (1) become a party to this
Agreement by executing the Joinder Agreement set forth as Exhibit F hereto (the
“Joinder Agreement”), and (2) guarantee payment and performance of the
Guaranteed Obligations pursuant to the Guaranty.”

(f) Section 6.17 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (l) and adding the following after clause
(m) thereof:

 

2



--------------------------------------------------------------------------------

“and (n) unsecured Indebtedness of Parent, the Borrower and their respective
Subsidiaries evidenced by a Demand Note.”

(g) Section 6.20 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (i) and adding the following after clause
(j) thereof:

“and (k) the creation and capitalization of CaptiveCo by Parent, the Borrower or
any of their respective Subsidiaries and Investments in CaptiveCo by Parent, the
Borrower or any of their respective Subsidiaries including (i) the initial
capitalization of CaptiveCo related to the establishment thereof as a captive
insurance company and/or (ii) ongoing capital contributions by Parent, the
Borrower or such Subsidiary as may be required to satisfy applicable capital
requirements with respect to CaptiveCo (which amounts described in this clause
(ii) shall include the aggregate value of applicable insurance claims projected
by Parent, the Borrower and their advisors to be filed in a future period), in
each case, to be made in accordance with customary practice in the insurance
industry and applicable laws, rules and regulations.”

(h) Section 6.21 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (a)(xi) and adding the following after clause
(a)(xii) thereof:

“and (xiii) any beneficial interest granted by CaptiveCo in, and any
contribution of assets to, any trust account established for the benefit of a
ceding insurance company pursuant to 11 NYCRR § 126.1 et seq. (Regulation 114 of
the New York Insurance Department) or any comparable law or regulation of the
domiciliary jurisdiction of any insurance company ceding insurance business to
CaptiveCo.”

(i) Section 6.23 of the Credit Agreement is hereby amended by adding the
following after the first sentence thereof:

“provided that, solely for purposes of this Section 6.23, CaptiveCo shall be
deemed to not be an Affiliate.”

(j) Article VI of the Credit Agreement is hereby amended by adding the following
after Section 6.33 thereof:

“Section 6.34. CaptiveCo Loans and Claim Reimbursement. Subject to the
requirements and restrictions of applicable insurance laws, rules and
regulations, Parent or a Subsidiary of Parent shall cause CaptiveCo to
(i) distribute cash and/or make loans (such distributions and/or loans, the
“CaptiveCo Loans”) evidenced by a Demand Note from Parent or its Subsidiaries at
times and in the maximum amounts as are customary and permitted under applicable
laws, rules and regulations (which amount, for the avoidance of doubt, shall be
no greater than 50%

 

3



--------------------------------------------------------------------------------

of all assets of CaptiveCo, (ii) reimburse Parent or its Subsidiaries for any
payments made in respect of claims applicable to and covered by CaptiveCo within
one month of any such payments being made and (iii) engage solely in business
activities that are customary for captive insurance companies in the insurance
industry and permitted under applicable laws, rules and regulations with respect
thereto.

3. Conditions to Effectiveness of the Amendment. The Amendment shall become
effective as of the date (the “Effective Date”) when, and only when, each of the
following conditions precedent shall have been satisfied:

(a) The Administrative Agent shall have received an executed counterpart hereof
from the Loan Parties and the Required Lenders;

(b) On the Effective Date, the representations and warranties set forth in
Section 4 below shall be true and correct in all material respects; and

(c) Since September 30, 2015, both immediately before and after giving effect to
this Amendment, there has not occurred any event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.

4. Representations and Warranties. The Borrower hereby represents and warrants,
on and as of the Effective Date, that (i) the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Effective Date, both
immediately before and after giving effect to this Amendment (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct in all material respects as of such date), (ii) this Amendment
has been duly authorized, executed and delivered by the Loan Parties and
constitutes the legal, valid and binding obligation of each Loan Party
enforceable against it in accordance with its terms and (iii) no Default or
Event of Default shall have occurred and be continuing on the Effective Date,
both immediately before and after giving effect to this Amendment.

5. Acknowledgement and Confirmation of the Loan Parties. Each Loan Party hereby
confirms and agrees that, after giving effect to this Amendment, the Credit
Agreement and the other Loan Documents to which it is a party remain in full
force and effect and enforceable against such Loan Party in accordance with
their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect, and represents and warrants to the Lenders
that it has no knowledge of any claims, counterclaims, offsets, or defenses to
or with respect to its obligations under the Loan Documents, or if such Loan
Party has any such claims, counterclaims, offsets, or defenses to the Loan
Documents or any transaction related to the Loan Documents, the same are hereby
waived, relinquished, and released in consideration of the execution of this
Amendment. This acknowledgement and confirmation by each Loan Party is made and
delivered to induce the Administrative Agent and the Lenders to enter into this
Amendment, and each Loan Party acknowledges that the Administrative Agent and
the Lenders would not enter into this Amendment in the absence of the
acknowledgement and confirmation contained herein. This Amendment shall
constitute a Loan Document under the terms of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

6. Amendment. This Amendment does not constitute an amendment of any other
provision of the Credit Agreement or the other Loan Documents, a waiver of any
other provision of the Credit Agreement or the other Loan Documents, or any
other right, power or remedy of the Lenders thereunder. This Amendment is
limited as specified herein and shall not constitute a modification, acceptance
or waiver of any other provision of the Loan Documents.

7. Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

8. Headings. Headings and captions used in this Amendment are included for
convenience of reference only and shall not be given any substantive effect.

9. Governing Law; Submission To Jurisdiction. This Amendment shall be construed
in accordance with and governed by the laws of the State of New York.

10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

11. Expenses. The Borrower agrees to pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent in connection with the preparation of this
Amendment (whether or not the transactions hereby contemplated shall be
consummated) including the reasonable fees and disbursements of counsel to the
Administrative Agent.

12. Counterparts; Integration. This Amendment may be executed and delivered via
facsimile or electronic mail with the same force and effect as if an original
were executed and may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures hereto were upon
the same instrument. This Amendment constitutes the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

 

PETROLEUM HEAT AND POWER CO., INC. By:   /s/ Richard F. Ambury

Name:   Richard F. Ambury Title:   Chief Financial Officer

 

STAR GAS PARTNERS, L.P.

BY: KESTREL HEAT, LLC, its General Partner By:   /s/ Richard F. Ambury

Name:   Richard F. Ambury Title:   Chief Financial Officer

 

MEENAN OIL CO., L.P.

BY: MEENAN OIL CO., INC., its General Partner By:   /s/ Richard F. Ambury

Name:   Richard F. Ambury Title:   Chief Financial Officer

 

CFS LLC

By: Richland Partners, LLC, its Sole Member By:   /s/ Richard F. Ambury  
Richard F. Ambury  

Chief Financial Officer, Executive Vice

President, Treasurer and Secretary

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

A.P. WOODSON COMPANY C. HOFFBERGER COMPANY CHAMPION ENERGY CORPORATION COLUMBIA
PETROLEUM TRANSPORTATION, LLC HOFFMAN FUEL COMPANY OF BRIDGEPORT HOFFMAN FUEL
COMPANY OF DANBURY HOFFMAN FUEL COMPANY OF STAMFORD J.J. SKELTON OIL COMPANY
LEWIS OIL COMPANY MAREX CORPORATION MEENAN HOLDINGS OF NEW YORK, INC. MEENAN OIL
CO., INC. MINNWHALE LLC ORTEP OF PENNSYLVANIA, INC. PETRO HOLDINGS, INC. PETRO
PLUMBING CORPORATION PETRO, INC. REGIONOIL PLUMBING, HEATING AND COOLING CO.,
INC. RICHLAND PARTNERS, LLC RYE FUEL COMPANY STAR ACQUISITIONS, INC. STAR GAS
FINANCE COMPANY

By:

 

/s/ Richard F. Ambury

Name:

 

Richard F. Ambury

Title:

 

Chief Financial Officer

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and as a Lender

By:  

     

/s/ Donna DiForio

 

Name:

 

Donna DiForio

 

Title:

 

Authorized Officer

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

 

By:

 

/s/ Matthew T. O’Keefe

 

Name:

 

Matthew T. O’Keefe

 

Title:

 

Senior Vice President

Citizens Bank, N.A.,

as a Lender

 

By:

 

/s/ Donald A. Wright

 

Name:

 

Donald A. Wright

 

Title:

 

Senior Vice President

Key Bank National Association,

as a Lender

 

By:

 

/s/ Jonathan Roe

 

Name:

 

Jonathan Roe

 

Title:

 

Vice President

Regions Bank,

as a Lender

 

By:

 

/s/ Hossein Nowi

 

Name:

 

Hossein Nowi

 

Title:

 

Vice President

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

T.D. Bank, N.A.,

as a Lender

 

By:

 

/s/ Vijay Prasad

 

Name:

 

Vijay Prasad

 

Title:

 

Senior Vice President

 

Wells Fargo Bank, National Association,

as a Lender

 

By:

 

/s/ Maria Quintanilla

 

Name:

 

Maria Quintanilla

 

Title:

 

Duly Authorized Signatory

BMO Harris N.A.,

as a Lender

 

By:

 

/s/ Quinn Heiden

 

Name:

 

Quinn Heiden

 

Title:

 

Director

PNC Bank, N .A.,

as a Lender

 

By:

 

/s/ Maggie Smith

 

Name:

 

Maggie Smith

 

Title:

 

Banking Officer

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Citibank, N.A.,

as a Lender

 

By:

 

/s/ William H. Moul, Jr.

 

Name:

 

William H. Moul, Jr.

 

Title:

 

Authorized Signatory

 

Webster Business Cedit Corp,

as a Lender

 

By:

 

/s/ Julian Vigder

 

Name:

 

Julian Vigder

 

Title:

 

Vice President

Israel Discount Bank of New York,

as a Lender

 

By:

 

/s/ Eric Serenkin

 

Name:

 

Eric Serenkin

 

Title:

 

Senior Vice President

By:

 

/s/ Dionne Rice

 

Name:

 

Dionne Rice

 

Title:

 

First Vice President

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT